Citation Nr: 0115716	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  01-01 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
anxiety neurosis.

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for stomach condition.

3.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion







INTRODUCTION

The veteran served on active duty from May 1938 to August 
1945.  This appeal arises from rating decisions dated in 
January and June 2000 by the Department of Veterans Affairs 
(VA), Montgomery, Alabama, regional office (RO).  

The issues of entitlement to an increased evaluation for 
anxiety neurosis, and a total rating based on individual 
unemployability, will be addressed in the REMAND section 
below.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for increased 
evaluation of his service connected stomach condition.

2.  The veteran's service connected stomach condition is 
manifested by no more than continuous moderate 
manifestations; the medical findings do not show evidence of 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four times or 
more per year.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
stomach condition, since February 5, 1997, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, § 4.114, 
Code 7305 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  In regard to the veteran's claim for an 
increased evaluation of his service connected stomach 
condition, the Board finds that that issue is adequately 
developed for appellate review, and need not be remanded to 
the RO for initial review in light of the VCAA.  The duty to 
assist has been met in that the RO arranged for an adequate 
VA examination to evaluate the claim and obtained relevant VA 
outpatient records of the veteran.  The veteran has not 
indicated that any pertinent medical records have not been 
obtained.  Furthermore, in the statement of the case the RO 
has met the notice requirements of the VCAA.  

The Board granted service connection for a stomach condition, 
as secondary to the service connected anxiety neurosis, in 
December 1999.  A January 2000 rating decision assigned an 
initial 20 percent evaluation, from February 1997.  The 
veteran disagreed with that initial evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

The veteran's stomach condition is rated by analogy under 
code 7305, pertaining to duodenal ulcer.  The current 20 
percent evaluation is appropriate where the evidence 
demonstrates a moderate disability, with recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration, or with continuous moderate manifestations.  
A 40 percent evaluation would require that the evidence show 
that the veteran's disability is moderately severe, with 
impairment of health manifested by anemia and weight loss or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  38 C.F.R. 
Part 4, § 4.114, Code 7305 (2000).

A September 1997 statement from D. A. E., M.D., noted that 
the veteran had chronic dyspepsia and upset stomach, due to 
his service connected neurosis, and which had responded to 
Maalox.  Dr. E. stated that Maalox appeared to be the best 
and least toxic method to treat the veteran's chronic 
symptoms.

In March 1998, the veteran's weight was noted as 193 pounds, 
and in April 2000 it was 208 pounds.  A report of an upper 
gastrointestinal series radiography conducted in August 2000 
showed no evidence of hiatal hernia or reflux.  The duodenal 
cap and loop appeared normal, and no ulcer was seen.  The 
impression was normal upper gastrointestinal series.

On the VA general medical examination conducted in September 
2000, the veteran reported that he had had an ulcer in the 
1950's, and that he now takes Tums after meals to prevent 
indigestion.  The veteran was noted 68 inches tall, and 
weighed 200 pounds.  Examination of the abdomen was negative, 
and there were no diagnoses related to a stomach condition.

After review of the medical record, the Board finds that the 
findings are consistent with the present 20 percent 
evaluation under the relevant code section.  The current 
evaluation describes continuous moderate manifestations, 
which are well managed with Tums and Maalox.  The upper 
gastrointestinal series found no pathology, and the recent VA 
examination described a negative abdominal evaluation.  The 
medical findings do not show evidence of anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four times or more per year, as 
required for a 40 percent evaluation; in fact, the record 
does not demonstrate any incapacitating episodes of stomach 
problems.  38 C.F.R. Part 4, § 4.114, Code 7305 (2000).  

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to an evaluation in excess of 20 
percent for a stomach condition, at any time since February 
5, 1997.  38 C.F.R. Part 4, Code 7305 (2000).  In this 
regard, see Fenderson v. West, 12 Vet. App. 119 (1999) (at 
the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found).  The Board notes that, as the evidence for and 
against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 C.F.R. § 3.102 
(2000).


ORDER

An initial disability evaluation in excess of 20 percent for 
a stomach condition is denied.


REMAND

The veteran contends that he is entitled to a higher 
evaluation for his service connected anxiety neurosis, which 
has been evaluated as 50 percent disabling since 1973.  He 
also contends that he is entitled to a total rating based on 
individual unemployability.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

A February 2000 outpatient treatment record indicated that 
the veteran sought an increase in his dosage of Valium.  The 
examiner noted that the veteran was having memory problems.  
The diagnosis was generalized anxiety with mild depression, 
chronic.  The Global Assessment of Functioning (GAF) score 
was 55.

A VA psychiatric examination was conducted in September 2000.  
The veteran reported that since his wife's death the previous 
year he had lived with his two sons.  He had not worked since 
the 1970's.  The veteran reported that he was easily 
irritated.  He was unsuccessful in his attempts to stop using 
Valium.  The veteran reported restlessness, fatigue, 
distractibility, and problems sleeping.  The veteran's son 
described him as nervous and "worrying about everything."  
The veteran stated that he was anxious when he had to leave 
his house.  On examination, the veteran was alert and 
oriented times four.  His higher cognitive functions were 
basically intact.  His mood was alright, but affect was 
slightly anxious, and he shook in an anxious manner 
throughout the examination.  His thought process was 
coherent, but he showed a decreased ability to focus, sustain 
and shift attention.  He did know the name of the President 
and Vice-president of the U.S.  The veteran's son indicated 
that the veteran managed his own financial affairs.  The 
diagnosis was generalized anxiety disorder; the GAF score was 
49.

The Board notes that a GAF of 41 to 50, is defined as 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, 31 (4TH ed. rev., 1994).

Review of the September 2000 examination report does not show 
the serious symptoms that would be expected where a GAF score 
of 49 was assigned.  Nor was there any attempt by the 
examiner to explain how the findings described on examination 
would support the assigned GAF score.  The examiner also did 
not comment on the veteran's social and industrial 
impairment, if any; i.e., whether he had any friends or 
interactions with people, his daily routine, and the effect 
of his psychiatric disorder on his ability to adapt to a work 
environment.

In light of the inadequate medical findings of record, the 
Board is unable to determine the current extent of the 
veteran's service connected psychiatric disorder, and whether 
a total rating based on individual unemployability is 
appropriate, on the basis of the evidence as it now stands.  
When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the veteran should be scheduled for an 
examination by a VA psychiatrist in order to determine the 
current extent of his service connected psychiatric disorder 
and comment on its impact on his social and industrial 
capacity.  The examiner must review the complete medical 
record of the case, including the examination dated in 
September 2000.  Additionally, records of any recent 
outpatient treatments should be obtained.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

2.  The RO should obtain the records of 
any VA hospitalizations or outpatient 
treatments of the veteran which are not 
in the claims folder.  

3.  Following the above, the RO should 
schedule the veteran for an examination 
by a VA psychiatrist who has not 
previously seen him.  The examiner must 
review this remand and the entire claims 
folder, including the psychiatric report 
dated in September 2000.  The examiner 
should be requested to review that report 
and prepare a detailed report with an 
opinion as to the proper nature and 
severity of the veteran's service 
connected psychiatric disorder as well as 
its impact on his social and industrial 
capacity.  The examiner is requested to 
consider the applicable provisions of the 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th edition (DSM-IV) 
and provide a Global Assessment of 
Functioning score (GAF), with 
interpretation of the significance of 
that score.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

Following completion of the above, the RO should review the 
veteran's claims for an increased evaluation for anxiety 
reaction, and for a total rating based on individual 
unemployability, with regard to the additional evidence 
obtained.  If a decision remains adverse to the veteran, a 
supplemental statement of the case should be furnished to the 
veteran and his representative.  They should be given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 



